Exhibit 10.32

 

255 Fiserv Drive

Brookfield, WI 53045

262-879-5000

www.fiserv.com

LOGO [g825180ex10_32logo.jpg]

October 17, 2014

Kevin J. Schultz

Dear Kevin:

I have enjoyed our conversations and am excited about extending this offer of
employment to join Fiserv as part of the executive leadership team. We are
confident that your expertise will help us continue to fulfill our commitments
to our clients and shareholders to be best-in-class in the financial technology
industry.

The key elements of your offer are listed below with more detailed information,
including plan summary descriptions, in the enclosures:

Title: Group President, Digital Solutions Group

Start Date: November 3, 2014

Base Salary: Your base pay will be $450,000, which is $18,750 per pay period.
Paychecks are issued semi-monthly in accordance with the regular payroll
process.

Fiserv Annual Cash Incentive Plan (ACIP): Beginning with calendar year 2015, you
will be eligible to participate in ACIP.

 

  •   Annual Target Bonus of 110% of your base compensation (or $495,000) with a
maximum potential of 220%

 

  •   Your actual 2015 ACIP payout will not be pro-rated based on your start
date

 

  •   Your 2015 award will be paid no later than March 15, 2016

 

  •   Your actual bonus will vary annually based upon the achievement of
designated criteria which will include, but not be limited to, overall company
performance, business unit/functional performance and individual performance

 

  •   Your actual award is recommended by your manager, and authorized by the
CEO

 

  •   You must be employed by the company on the payment date to receive an ACIP
payout

Fiserv Annual Equity Incentive Plan (AEIP): In recognition of our belief that
your contributions will deliver significant long-term strategic value to the
company you will be eligible to participate in AEIP beginning in calendar year
2016, subject to your voluntary acceptance of the terms of any reward.

 

  •   Annual equity target of $675,000 (approximately 150% of your base
compensation)

 

  •   The annual amount will vary based on the assessment of your performance

 

Page 1



--------------------------------------------------------------------------------

  •   The award will be evenly split between Restricted Stock Units and Stock
Options

 

  •   Subject to approval each year by the CEO and board of directors

Sign-On Equity: You will receive a Restricted Stock Unit (RSU) award on your
start date.

 

  •   The total value will be $425,000

 

  •   This award will vest 50% on the third and fourth anniversary of your start
date

You will also receive $425,000 in Fiserv non-qualified stock options.

 

  •   The exercise price equals the fair market value of Fiserv Common Stock as
determined under the terms of the Stock Option and Restricted Stock Plan on your
start date

 

  •   This award will vest 50% on the third and fourth anniversary of your start
date

Stock Ownership: Fiserv believes that aligning incentives closely to the
Shareholder is a critical element of our total reward program. As part of that,
you will be required to maintain a minimum ownership level:

 

  •   Your required stock ownership level is four times your base salary

 

  •   This ownership level must be achieved ratably over a five-year period

 

  •   Share ownership includes: all unvested RSU’s, 20% of the value of all
vested stock options, and any other Fiserv stock owned

Time-Off: As a senior executive you are expected to commit a significant amount
of time to your work and in recognition of that, we do not have a limit on the
amount of time off you can take each year. You will be entitled to a reasonable
amount of paid time off each year which is at your discretion and with the
approval of your manager.

Severance: Depending on the reason for your separation by the company, you may
be entitled to severance and outplacement services according to the Fiserv
Severance Pay Plan (SPP). The severance benefit under the SPP for associates at
your level is generally 26 weeks of salary.

Kevin, I would be delighted to have you accept this new role with Fiserv and
join our team of professionals who inspire and achieve excellence every day. I
believe your skills and capabilities will allow you to achieve significant
success both personally and professionally and will be vital in driving the
transformation of technology and services for our customers. It is important to
note that this offer is not a contract for employment, for any specified term or
otherwise.

 

Page 2



--------------------------------------------------------------------------------

Please indicate your formal acceptance of this offer by signing below and
returning to my attention. If you have any questions about this offer or would
like to discuss this further, please feel free to contact me.

Sincerely,

/s/ Mark Ernst

Mark Ernst

Chief Operating Officer

 

Acknowledged and accepted:

/s/ Kevin J. Schultz

10-22-14

 

Signature Kevin J. Schultz Date Start Date

 

Page 3